In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00129-CV

ANGIE TAPIA F/K/A ANGIE                    §   On Appeal from the 431st District
FLOCKHART, Appellant                           Court

                                           §   of Denton County (18-3022-431)

V.                                         §   February 3, 2022


COLLINS ASSET GROUP, LLC, AS               §   Memorandum Opinion by Justice Kerr
SUCCESSOR IN INTEREST TO
PRIMELENDING, A PLAINSCAPITAL
COMPANY, Appellee

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr